54 F.3d 774NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Violet A. STAPLETON, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 94-1966.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 17, 1995.Decided May 17, 1995.

Violet A. Stapleton, Appellant Pro Se.  Richard Albert Lloret, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, VA;  Charlotte Jefferson Hardnett, UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES, Philadelphia, PA.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order affirming the Secretary's denial of supplemental security income benefits.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Stapleton v. Shalala, No. CA-90-58-B (W.D.Va. June 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED